                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON



UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:16-00057

KASANDRA HATCHER



        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On May 2, 2019, the United States of America appeared

by C. Haley Bunn, Assistant United States Attorney, and the

defendant, Kasandra Hatcher, appeared in person and by her

counsel, L. Thompson Price, for a hearing on the petition

seeking revocation of supervised release and amendment thereto

submitted by United States Probation Officer Kara Dills.    The

defendant commenced a three-year term of supervised release in

this action on March 30, 2018, as more fully set forth in the

Judgment Including Sentence Under the Sentencing Reform Act

entered by the court on August 3, 2016.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant used and possessed controlled

substances as evidenced by positive urine specimens submitted by

her on May 2, June 19, July 3 and 11, August 2, 16 and 23, 2018,

for amphetamine and methamphetamine; and the defendant’s

admission to the probation officer on April 2, 2019, that she

used marijuana and methamphetamine the previous day; (2) the

defendant violated state and local law as evidenced by her

guilty plea on July 26, 2018, for simple possession of a

controlled substance in the Magistrate Court of Kanawha County,

West Virginia; (3) the defendant associated with a convicted

felon without permission as set forth in Violation No. 3; (4)

the defendant failed to report for urine screens as instructed

on May 14, July 19, August 13 and 29, September 6 and 11, and

September 19, 2018; (5) the defendant failed to attend

individual substance abuse counseling sessions as directed for

the months of July, August and September 2018; (6) the defendant

failed to attend intensive outpatient counseling sessions as

directed for the months of June, July, August and September

2018; and (7) the defendant failed to attend any individual
                                  2
counseling sessions, outpatient counseling sessions or any

scheduled urine screens for the months of September, October,

November, December 2018, and January, February and March 2019;

all as admitted by the defendant on the record of the hearing

and all as set forth in the petition on supervised release and

amendment thereto.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

THREE (3) MONTHS, to be followed by a term of thirty-three (33)

months of supervised release upon the standard conditions of
                                 3
supervised release now in effect in this district as promulgated

by the Administrative Office of the United States Courts

(National Form AO 245B), the standard conditions as set forth in

Local Rule 32.3 and the special condition that she participate

in and successfully complete the 9 to 12 month residential drug

treatment program at Recovery Point in Charleston, West

Virginia, where she shall follow the rules and regulations of

the facility, participate in drug abuse counseling and treatment

as directed by the program and the probation officer, and

participate in random urine screens.   The defendant shall travel

directly, without interruption, from her place of incarceration

to the Recovery Point program.


          The defendant was remanded to the custody of the

United States Marshal.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.

                                     DATED:   May 22, 2019




                                 4
